Citation Nr: 1047499	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-32 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for fracture of the right 
proximal humerus, secondary to post-operative medial 
meniscectomy, left knee, with hypertrophic degenerative changes, 
status-post total left knee replacement.  

2.  Entitlement to service connection for left shoulder injury, 
status-post arthroscopic rotator cuff repair, secondary to post-
operative medial meniscectomy, left knee, with hypertrophic 
degenerative changes, status-post total left knee replacement.

3.  Entitlement to an increased evaluation for post-operative 
medial meniscectomy, left knee, with hypertrophic degenerative 
changes, status-post total left knee replacement, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for residuals, injury 
right knee with posterolateral synovial tear and hypertrophic 
degenerative changes, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1958, and from March 1958 to May 1975.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO), which denied increased evaluations for the Veteran's 
service-connected knee disabilities and service connection for 
the claimed shoulder conditions.  

In April 2008, the Veteran's claim was remanded for additional 
development.  The issues now on appeal were remanded again in 
July 2009.  The secondary service connection issues are now 
before the Board for final appellate consideration.

The issues of entitlement to an increased evaluation for post-
operative medial meniscectomy, left knee, with hypertrophic 
degenerative changes, status-post total left knee replacement, 
and an increased evaluation for residuals, injury right knee with 
posterolateral synovial tear and hypertrophic degenerative 
changes, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board notes that in an October 2010 informal hearing 
presentation, the Veteran's representative appears to raise the 
issue of CUE in a prior unspecified decision that denied service 
connection for hearing loss and tinnitus.  It is unclear whether 
the representative is referring to a November 2005 rating 
decision that denied these issues or a July 2009 Board decision 
that denied them.  

As the issue of CUE in a prior denial of service 
connection for hearing loss and tinnitus has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Fracture of the right proximal humerus has not been shown by 
competent clinical evidence of record to be related to service-
connected disability. 

2.  Left shoulder injury, status-post arthroscopic rotator cuff 
repair, has not been shown by competent clinical evidence of 
record to be related to service-connected disability. 


CONCLUSIONS OF LAW

1.  Fracture of the right proximal humerus was not incurred or 
aggravated as a result of service-connected post-operative medial 
meniscectomy, left knee, with hypertrophic degenerative changes, 
status-post total left knee replacement.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.310(a) (2010).

2.  Left shoulder injury, status-post arthroscopic rotator cuff 
repair, was not incurred or aggravated as a result of service-
connected post-operative medial meniscectomy, left knee, with 
hypertrophic degenerative changes, status-post total left knee 
replacement.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, a February 2004 letter, sent prior to the initial AOJ 
decision in this matter, informed the appellant of what evidence 
was required to substantiate the left shoulder service connection 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

The Veteran was not provided any notification concerning his 
right shoulder service connection claim.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and 
that once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the error 
was not prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a result 
of any notice error is inconsistent with the purposes of both the 
VCAA and VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law. Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated that 
he or she has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication of the 
Veteran's right shoulder service connection claim, and the 
presumption of prejudice has been overcome.  The Veteran has been 
represented by a service organization during the entire appeal.  
The February 2004 letter provided the Veteran the actual criteria 
for service connection, giving him actual knowledge of what was 
required for his claim for service connection for a right 
shoulder disability.  The Veteran has made relevant, germane 
contentions in correspondence to VA.  He testified during a May 
2005 hearing at the RO.  His written contentions and oral 
testimony demonstrate that he had actual knowledge of the 
evidence required to substantiate the right shoulder service 
connection claim and constitute meaningful participation in the 
adjudication of that claim.  Thus, the notice deficiency did not 
affect the essential fairness of the adjudication of the 
Veteran's right shoulder service connection claim, rebutting the 
presumption of prejudice.  Sanders, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, Dingess notice was provided in May 2008, 
and was followed by readjudication in a November 2008 
supplemental statement of the case (SSOC).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained post-service VA and Army 
hospital treatment records.  

The Veteran was afforded a VA medical examination in November 
2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA report and 
opinions obtained in this case are more than adequate, as they 
are predicated on a reading of the Veteran's claims file and 
medical records, and the results of physical examinations.  They 
consider all of the pertinent evidence of record, to include the 
statements of the Veteran, and provide rationales for the 
opinions offered.  Accordingly, the Board finds that VA has met 
its duty to assist with respect to obtaining a VA examination or 
opinion.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008). 

The Board is aware that the July 2009 remand stated that 
outstanding records from Dr. M. R. through 2008 could be relevant 
to the Veteran's service connection claims and were thus 
necessary for the proper adjudication of the claims.  As 
discussed in the Remand section below, those records have not 
been obtained.  However, further review of the Veteran's own 
comments on an April 2009 VA Form 21-4142 makes it clear that Dr. 
R. only treated his knee disabilities.  The remainder of the 
development requested in the July 2009 remand with respect to the 
Veteran's service connection claims has been conducted.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds 
that adjudication of the service connection claims at this time 
is proper.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.




Service Connection 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may be 
service connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in service or, 
if not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders 
diagnosed after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen, supra.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not sua sponte consider and discuss that theory.  Therefore, 
the Board will not discuss direct service connection.  Robinson 
v. Mansfield, 21 Vet. App. 545 (2008).

The Veteran claims that he has disabilities of the right proximal 
humerus and left shoulder due to falls caused by his service-
connected right and left knee disabilities.  

A July 2002 private treatment report relates that about 11 days 
earlier the Veteran tripped and landed against a cabinet with his 
[right] shoulder.  He had pain and underwent physical therapy.  
An X-ray revealed a non-displaced fracture of the proximal 
humerus and the impression was that the Veteran had sustained a 
non-displaced fracture of the proximal humerus.  

A private November 2003 treatment report provides that in late 
October the Veteran's left knee gave out and he fell, landing on 
his left shoulder.  An X-ray revealed moderate acromioclavicular 
(AC) arthrosis with a degenerative cyst in the humeral head.  An 
MRI revealed a full thickness tear of the rotator cuff.  A 
December 2003 VA outpatient treatment report notes that the 
Veteran fell the prior November when his knee gave out.  

The record also includes evidence of other injuries to the 
Veteran's shoulders, unrelated to his service-connected knees.  
An April 2002 private treatment report relates that while at work 
in early December the Veteran had attempted to catch an 80 pound 
bottle with his right arm.  He heard a crack and felt severe 
pain.  An X-ray revealed a type III hooked acromion and 
significant degenerative changes of the AC joint.  An MRI 
evaluation was consistent with a complete tear of the rotator 
cuff.  

An October 2002 private treatment report relates that several 
days earlier the Veteran was in a motor vehicle accident (MVA).  
His car was completely destroyed and he hit his [right] shoulder.  
He had an acute, sharp pain in his shoulder and numbness in his 
arm.  An X-ray revealed no evidence of acute fracture.  The 
impression was that the Veteran had sustained a contusion to his 
shoulder and possible a re-tearing of the rotator cuff.  

The report of a November 2009 VA examination provides that the 
Veteran's claims file and medical records were reviewed, and sets 
forth a review of the relevant medical history, including the 
July 2002 injury to the right shoulder and the October 2003 
injury to the left shoulder, each noted to be a result of the 
Veteran's left knee weakness and instability.  

The report sets forth the results of physical examination in 
detail, including range of motion.  X-rays of the right shoulder 
resulted in an impression of no bony abnormality.  X-rays of the 
left shoulder showed degenerative changes in the AC joint, and 
resulted in an impression of mild degenerative changes.  

The final diagnosis was healed (right) proximal humerus with 
normal examination, and (left) AC joint arthrosis, status-post 
RTC repair with no residual pain, arthrofibrosis or weakness.  
The examiner stated that the Veteran had a normal right 
shoulder/proximal humerus examination and thus there was no need 
to provide an opinion addressing etiology.  The examiner stated 
that the Veteran's AC joint arthrosis was less likely as not 
(less than 50/50 probability) caused by or a result of the fall.  
The examiner explained that the Veteran's service record and 
surgical history was consistent with a rotator cuff tear, not an 
AC joint separation.  Thus, his only current pathology, AC joint 
arthrosis, was not related to his fall in October 2003.  

The Board finds that the November 2009 VA examination report is 
highly probative evidence against each of the Veteran's service 
connection claims.  The report is based on a review of the 
medical record, the Veteran's own history, and current physical 
findings and X-rays, and is supported by reference to them.  This 
fact is particularly important, in the Board's judgment, as the 
references makes for a more convincing rationale.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  See also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The Board also finds it significant that there is no competent 
medical evidence to the contrary of the November 2009 VA 
examination.  

In this regard, the Veteran's own contentions do not constitute 
medical evidence in support of his claim.  The Veteran himself is 
not competent to diagnose the etiology of his own disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, his assertions 
cannot constitute competent medical evidence that his right or 
left shoulder disabilities are the result of a service-connected 
knee disability.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of right or left shoulder symptoms since the July 2002 
and October 2003 falls, the credibility of his opinion is 
outweighed by the lack of probative medical evidence in support 
of his claim.  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting the 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  Simply 
stated, the Board finds that the Veteran's contentions are 
outweighed by the November 2009 VA medical opinion.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for fracture of the right proximal 
humerus, secondary to post-operative medial meniscectomy, left 
knee, with hypertrophic degenerative changes, status-post total 
left knee replacement; or left shoulder injury, status-post 
arthroscopic rotator cuff repair, secondary to post-operative 
medial meniscectomy, left knee, with hypertrophic degenerative 
changes, status-post total left knee replacement.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for fracture of the right proximal humerus, 
secondary to post-operative medial meniscectomy, left knee, with 
hypertrophic degenerative changes, status-post total left knee 
replacement, is denied.

Service connection for left shoulder injury, status-post 
arthroscopic rotator cuff repair, secondary to post-operative 
medial meniscectomy, left knee, with hypertrophic degenerative 
changes, status-post total left knee replacement, is denied.





REMAND

The issues of entitlement to an increased evaluation for post-
operative medial meniscectomy, left knee, with hypertrophic 
degenerative changes, status-post total left knee replacement; 
and an increased evaluation for residuals, injury right knee with 
posterolateral synovial tear and hypertrophic degenerative 
changes, require additional development.  

In July 2009, the Board remanded these issues so that VA could 
develop the record with respect to private medical records 
identified as relevant by the Veteran.  An August 2009 letter 
from VA requested that the Veteran complete and return an 
enclosed VA Form 21-4142 so that VA could obtain medical records 
from Dr. M. R. since 2008.  However, the Veteran failed to 
respond.  

As the Board explained in the July 2009 remand, the Veteran 
stated that he had received orthopedic treatment of the knees 
from Dr. M. R. through 2008, and 2007 VA treatment records 
reflected current treatment from Dr. R.  The Board additionally 
points out that Dr. R.'s treatment apparently included an October 
2007 total right knee replacement.  As these private medical 
records appear very relevant to the Veteran's increased 
evaluation claims, the Board is again requesting that the Veteran 
either authorize VA to obtain them, or submit them himself.  In 
this regard, the Board points out that in April 2009 the Veteran 
did authorize VA to obtain these records, but that authorization 
has expired.  

In addition, the Board notes that it has now been over three 
years since the Veteran's most recent VA knee examinations.  The 
Court has held that when a veteran claims that a disability is 
worse than when originally rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After obtaining any necessary 
authorization, obtain all treatment 
records from Dr. R., including those dated 
since October 2002, which have not 
previously been associated with the claims 
file.  

2.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature and current level of severity of 
his post-operative medial meniscectomy, 
left knee, with hypertrophic degenerative 
changes, status-post total left knee 
replacement; and residuals, injury right 
knee with posterolateral synovial tear and 
hypertrophic degenerative changes.  The 
claims file must be made available to the 
examiner.  The examination should comply 
with AMIE protocols for the appropriate 
examination.  A complete rationale for all 
opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's 
claims.  If either benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


